1
2
3
4
5
6
7
8                                  UNITED STATES DISTRICT COURT

9                                 EASTERN DISTRICT OF CALIFORNIA

10
11   CALVIN HOLT,                                    )   Case No.: 1:19-cv-00772-LJO-SAB (PC)
                                                     )
12                  Plaintiff,                       )
                                                     )   ORDER GRANTING PLAINTIFF’S MOTION TO
13          v.                                           AMEND, DIRECTING CLERK OF COURT TO
                                                     )   FILE THIRD AMENDED COMPLAINT LODGED
14                                                   )   ON DECEMBER 26, 2019, AND DENYING
     W. GARDNER,
                                                     )   PLAINTIFF’S MOTION FOR EXPEDITED
15                                                   )   REVIEW OF THE THIRD AMENDED
                    Defendant.                       )   COMPLAINT
16                                                   )
                                                     )   [ECF Nos. 33, 34, 35]
17                                                   )
18          Plaintiff Calvin Holt is appearing pro se in this civil rights action pursuant to 42 U.S.C. § 1983.
19   This matter was referred to a United States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and
20   Local Rule 302.
21          On September 5, 2019, the undersigned screened Plaintiff’s first amended complaint, found
22   that no cognizable claims were stated, and granted Plaintiff thirty days to file a second amended
23   complaint. (ECF No. 16.)
24          After receiving three extensions of time, Plaintiff filed a second amended complaint, along
25   with a motion “for direct screening of second amended complaint” on December 18, 2019. (ECF Nos.
26   27, 28.) On December 20, 2019, the Court denied Plaintiff’s request for expedited screening of the
27   second amended complaint and advised Plaintiff that the second amended complaint would be
28   screened in due course. (ECF No. 31.)
                                                         1
1             Currently before the Court is Plaintiff’s motion to amend the complaint, a third amended

2    complaint which was lodged, and a motion for direct screening of the third amended complaint, filed

3    on December 26, 2019, respectively. (ECF Nos. 33, 34, 35.)

4             In his motion to amend, Plaintiff contends that his third amended complaint is timely filed

5    under the Court’s December 5, 2019, order and he wishes to add additional allegations not included in

6    the second amended complaint. (ECF No. 33.) On the basis of good cause, the Court will grant

7    Plaintiff’s motion to amend and direct the Clerk of Court to file the third amended complaint. As

8    Plaintiff was advised in the First Informational Order, “[t]his Court screens pro se plaintiff’s

9    complaints as expeditiously as possible. However, the Court has an extremely large number of pro se

10   plaintiff civil rights cases pending before it, and delay is inevitable. As long as a party keeps the Court

11   informed of the party’s current address, the Court will provide notice of all actions which might affect

12   the case as soon as an action is taken in the case.” (ECF No. 3, Order at III (C).) The Court is aware

13   of Plaintiff’s action and will screen the complaint in due course. Plaintiff is advised that the Court will

14   not file or respond in writing to any future requests for status of the case. Accordingly, Plaintiff’s

15   motion to expedite the screening of his third amended complaint will be denied.

16            Based on the foregoing, it is HEREBY ORDERED that:

17            1.      Plaintiff’s motion to amend is granted;

18            2.      The Clerk of Court shall file the third amended complaint, lodged on December 26,

19                    2019 (ECF No. 34); and

20            3.      Plaintiff’s motion to expedite the screening of his third amended complaint is denied.

21
22   IT IS SO ORDERED.

23   Dated:        December 27, 2019
24                                                       UNITED STATES MAGISTRATE JUDGE

25
26
27
28

                                                          2
